PER CURIAM.
The State filed a seven-count information charging defendant with possession of various drugs, narcotic paraphernalia and weapons. The case proceeded to trial on an amended information. There was no objection to the amended information or any other motions filed. No motion to suppress the seized evidence consisting of drugs, paraphernalia and weapons was made. At trial there was no evidentiary objection based on an illegal search or seizure. Defendant was convicted on all counts.
Defendant raises seven points on appeal before this court. We affirm. The points regarding admission of evidence are not adequately preserved for review, and all others are without merit.
We have considered the briefs, the record, and the transcript and find that appellant has failed to demonstrate reversible error. The judgment and sentence is, therefore, affirmed.
AFFIRMED.
DOWNEY, C. J., and CROSS and BERA-NEK, JJ., concur.